Denman and Lawton, JJ.
(dissenting). We respectfully dissent as we believe that, although the Trial Judge inadvisably engaged in excessive examination of witnesses, his conduct did not deprive defendant of a fair trial. Initially, we note that there was no objection to the court’s questions and thus the error is not preserved for our review (CPL 470.05 [2]). Additionally, the court’s intervention was not so prejudicial as to invoke our discretionary review in the interest of justice.
The most egregious questioning was that of alibi witness *941Susan Figueroa, whom the court asked whether she slept with Brock Taylor, another alibi witness, or whether she slept with defendant. That, of course, was totally inappropriate but we do not believe it is ground for reversal. With respect to the other issues on which the Judge examined the witnesses, he did not establish anything that was not brought out by either the prosecutor or defense counsel in their examination of witnesses. With respect to the telephone call from defendant to Martha DeMers, the prosecutor established on direct that defendant called DeMers asking for Renee, defendant’s girlfriend, between 6:30 and 7:00 on the morning following the incident. Under the court’s questioning, the witness again stated that defendant called at about 6:30 or 7:00 in the morning but supplied the additional information that it was not a collect call. Although that could have been damaging as tending to establish that defendant was not in Ohio, it was rectified by the subsequent testimony of Taylor, Figueroa, and Renee, all of whom testified that when defendant called Renee from Figueroa’s apartment in Ohio, he sometimes made collect calls and at other times called directly. The other issue on which the court examined the witnesses concerned the driving time from Jefferson, Ohio, to Buffalo. He questioned both Taylor and Figueroa and established that it took 2Vi to 3 hours depending on traffic. Since both the prosecutor and defense counsel had brought out the fact that the driving time is between 2 and 3 hours, the court’s questioning was not harmful to defendant. In sum, although the Trial Judge used poor judgment, his intervention served mainly to clarify certain issues and did not deprive defendant of a fair trail. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — assault, second degree.) Present — Doerr, J. P., Den-man, Green, Lawton and Davis, JJ.